UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department JP201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund, LLC Financial Statements for the Year Ended March 31, 2013 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Net Assets 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 22 ASGI Mesirow Insight Fund, LLC Schedule of Investments As of March 31, 2013 Strategy Investments Cost Fair Value Credit - 24.0% Axonic Credit Opportunities Overseas Fund, Ltd. $ $ King Street Europe, Ltd. LibreMax Offshore Fund, Ltd. Event Driven - 13.4% HFR ED Global Fund HFR ED Jana Fund Hedged Equity - 28.1% Corvex Offshore Ltd. dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund HFR HE Courage Opportunity Fund HFR RVA Kayne MLP 1.25x Fund Southpoint Qualified Offshore Fund, Ltd. Macro and Commodity - 15.2% Balestra Global Ltd. Beach Horizon Fund Ltd. dbX-Emerging Markets Macro 3 Fund MKP Opportunity Offshore, Ltd. Taylor Woods Fund Ltd. Winton Futures Fund Ltd. Relative Value - 11.4% dbX-Convertible Arbitrage 13 Fund HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund Total Investments* (Cost - $114,868,167**) - 92.1% Other Assets and Liabilities, net - 7.9% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of March 31, 2013. * Non-income producing securities. See Notes to Financial Statements ASGI Mesirow Insight Fund, LLC Schedule of Investments (continued) As of March 31, 2013 ** The cost and unrealized appreciation/(depreciation) of investments as of March 31, 2013, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Hedged Equity % Credit Macro and Commodity Event Driven Relative Value % Net realized gain/(loss) due to investments in derivatives for the year ended March 31, 2013 were as follows: Net Realized Gain/(Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ ) Net changes in unrealized appreciation/depreciation due to investments in derivatives for the year ended March 31, 2013 were as follows: Net change in Unrealized Appreciation/Depreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ See Notes to Financial Statements ASGI Mesirow Insight Fund, LLC Statement of Assets, Liabilities and Net Assets As of March 31, 2013 Assets Investments in Investment Funds, at fair value (cost - $114,868,167) $ Cash and cash equivalents Investments in Investment Funds paid in advance Receivable for investments in Investment Funds sold Rebate receivable Due from Adviser Other prepaid assets Total assets Liabilities Repurchases payable Subscriptions received in advance Management Fee payable Investor Distribution and Servicing Fee payable Fund Board fees payable Accrued expenses and other liabilities Total liabilities Net assets Total net assets $ Net assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain/(loss) on investments Net unrealized appreciation/(depreciation) on investments Retained earnings Total net assets $ Net assets per Share ASGI Mesirow Insight Fund, LLC Class I (130,917.042 shares outstanding) $ ASGI Mesirow Insight Fund, LLC Class A (5,415.104 shares outstanding) $ See Notes to Financial Statements ASGI Mesirow Insight Fund, LLC Statement of Operations For the Year Ended March 31, 2013 Investment Income Interest $ Rebate Total investment income Fund Expenses Management fees Professional fees Administrative and custodian fees Commitment fees Fund Board fees Investor Distribution and Servicing Fees Interest Other operating expenses Total expenses Less: Expense reimbursement ) Net expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain/(loss) from investments in Investment Funds Net realized gain/(loss) from swap contracts ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds Net change in unrealized appreciation/(depreciation) from swap contracts Total net realized and unrealized gain/(loss) from investments Net increase in net assets resulting from operations $ See Notes to Financial Statements ASGI Mesirow Insight Fund, LLC Statements of Changes in Net Assets As of March 31, 2013 For the Year Ended March 31, 2013 For the Period from February 1, 2012 to March 31, 2012 For the Year Ended January 31, 2012 Increase/(Decrease) in Net Assets Operations Net investment loss $ ) $ ) $ ) Net realized gain/(loss) from investments in Investment Funds ) ) Net realized gain/(loss) from swap contracts ) – – Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from swap contracts ) – Net increase/(decrease) in net assets resulting from operations ) Distributions to Members Distribution of ordinary income ) – – Total distributions to Members ) – – Capital Transactions Subscriptions of shares Reinvestment of distributions – – Shares repurchased ) ) ) Increase/(decrease) in net assets derived from capital transactions ) ) Net assets Total decrease in net assets ) ) ) Beginning of period End of period $ $ $ Undistributed net investment loss $ ) $ – $ – See Notes to Financial Statements ASGI Mesirow Insight Fund, LLC Statement of Cash Flows As of March 31, 2013 Cash Provided by Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Purchases of investments in Investment Funds ) Purchases of swap contracts ) Sales of investments in Investment Funds Sales of swap contracts Decrease in due from Adviser Decrease in rebate receivable Decrease in receivable for investments in Investment Funds sold Increase in investments in Investment Funds paid in advance ) Decrease in other prepaid assets Decrease in Investor Distribution and Servicing Fee payable ) Decrease in management fee payable ) Increase in Fund Board fees payable Decrease in accrued expenses and other liabilities ) Net realized (gain)/loss from investments in Investment Funds ) Net realized (gain)/loss from swap contracts Net change in unrealized appreciation/(depreciation) from investments ) Net change in unrealized appreciation/(depreciation) from swap contracts ) Net cash provided by operating activities Cash Used in Financing Activities Proceeds from subscriptions of shares (net of change in subscriptions received in advance of $(973,000)) Distributions paid ) Payments for repurchases of shares (net of change in repurchases payable of $(4,882,901)) ) Net cash used in financing activities ) Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ Supplemental disclosure of cash flow information Cash paid during the year for interest $ Reinvestment of distributions $ See Notes to Financial Statement ASGI Mesirow Insight Fund, LLC Financial Highlights Class I Class A For the Year Ended March 31, 2013 As of the close of business on March 31, 2012(a) For the Year Ended March 31, 2013 As of the close of business on March 31, 2012(a) Per share operating performance: (For share outstanding throughout the year) Net assets per share at beginning of year $ Gain from investment operations: (b) Net investment loss ) – ) – Net realized and unrealized gain/(loss) from investments – – Total from investment operations – – Distribution of ordinary income to members ) – ) – Net assets per share at end of year $ Total return % %(a) % %(a) Ratios to average net assets Expenses gross of waiver(d) (e) % %(a) % %(a) Expenses net of waiver(d) (e) % %(a) % %(a) Net investment loss(d) (e) %) %(a) %) %(a) Net assets, end of year (in thousands) $ Portfolio turnover 68
